DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 recites that the blinds or shutters generate a rectangle or one or two triangles. It is unclear how a blind or shutter can generate an abstract geographical shape and one skilled in the art to which it pertains, or with which it is most nearly connected, would not be enabled to make and/or use the invention of claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


 
Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 7-8 recite “each hood” but claim 5, from which claims 7-8 depend, recites that the first and second hoods are in the alternative (e.g. and/or). Claims 5, 7-8 are interpreted such that the installation comprises a first and second hood. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klee (US 4441327) in view of Rasovich (US 4403479).
Regarding claim 5,
Referring to annotated Fig. 5, Klee teaches an installation for the cryogenic deep-freezing or cryogenic cooling of products (see abstract), comprising: a cryogenic tunnel (not labeled, see abstract) through which the products to be deep-frozen or cooled circulate between an entrance into the tunnel and an exit from the tunnel, the tunnel being equipped with spray lines 38 for injecting a cryogenic fluid into the internal space of the tunnel in which the products circulate with the aid of a conveyor belt; an upstream first extraction hood situated facing the entrance to the tunnel and/or a downstream second extraction hood situated facing the exit from the tunnel. 
Fone 
Klee does not teach a movable blinds or shutters for adjusting a cross section of at least one of said hoods across a width of the conveyor belt and over a depth of the conveyor belt by blanking off all or part of said cross section.
Referring to at least Fig. 3a, Rasovich, directed to installations for the cryogenic deep-freezing or cryogenic cooling of products, teaches a movable blind or shutter 54 for adjusting a cross section of at least an extraction hood and duct system 53. 
Rasovich teaches that blind or shutter 54 is a butterfly valve (see col 6, lines 53-54). Butterfly valves are rotatable discs which, through their rotation, adjusts a cross section across a width of and over a depth by blanking off all or part of said cross section.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Klee by Rasovich to comprise a movable blinds or shutters for adjusting a cross section of at least one of said hoods across a width of the conveyor belt and over a depth of the 
Regarding claim 7,
Klee teaches wherein each hood is equipped with an extraction tube 52 leading to the outside, connected in its (e.g. the tube 52) middle to the top of the hood (e.g. a top of the hoods are connected to a middle of tube 52).
Regarding claim 8,
Klee teaches wherein each hood is equipped with at least one extraction tube 52 leading to the outside, at least one of the hoods having its tube(s) connected to one side of the relevant hood (e.g. tube 52 is connected to a side of one of the hoods via a side of tube 52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan teaches movable blinds or shutters 202, 205.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Steve S TANENBAUM/Examiner, Art Unit 3763